Per Curiam.
In so far as the findings and judgment refuse to charge the individual defendants with liability, they are approved. With respect to the judgment against the corporate defendant, we are unable to reconcile the amount of recovery fixed in the judgment with the amount stated in the decision and findings. The judgment appealed from will, therefore, be modified to conform with the findings and as so modified affirmed, with costs to the individual respondents against the appellant. Settle order on notice. Counsel are requested to submit a memorandum upon the question of the correct amount of the judgment as fixed in the findings. Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ. Judgment modified to conform with the findings and as so modified affirmed, with costs to the individual respondents. Settle order on notice. Submit memorandum upon the question of the correct amount of the judgment as fixed in the findings.